



FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is made and entered into effective as of November
5, 2019, by and among MAMMOTH ENERGY SERVICES, INC., a corporation organized
under the laws of the State of Delaware (formerly Mammoth Energy Services Inc.)
(“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a limited liability company under the
laws of the State of Delaware (formerly Mammoth Energy Partners LP, a limited
partnership under the laws of the State of Delaware) (“Mammoth Partners”),
REDBACK ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Redback Energy”), REDBACK COIL TUBING LLC, a limited
liability company under the laws of the State of Delaware (“Redback Coil”),
REDBACK PUMPDOWN SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT LLC, a limited liability
company under the laws of the State of Delaware (“Muskie”), PANTHER DRILLING
SYSTEMS LLC, a limited liability company under the laws of the State of Delaware
(“Panther”), BISON DRILLING AND FIELD SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Bison Drilling”), BISON TRUCKING LLC,
a limited liability company under the laws of the State of Delaware (“Bison
Trucking”), WHITE WING TUBULAR SERVICES LLC, a limited liability company under
the laws of the State of Delaware (“White Wing”), GREAT WHITE SAND TIGER LODGING
LTD., a Canadian limited company (“Sand Tiger”), STINGRAY PRESSURE PUMPING LLC,
a limited liability company under the laws of the State of Delaware (“Stingray
Pressure”), SILVERBACK ENERGY LLC, a limited liability company under the laws of
the State of Delaware (formerly Stingray Logistics LLC) (“Silverback Energy”),
MAMMOTH ENERGY INC., a corporation under the laws of the State of Delaware
(“Mammoth Inc.”), BARRACUDA LOGISTICS LLC, a limited liability company organized
under the laws of the State of Delaware (“Barracuda”), WTL OIL, LLC, a limited
liability company organized under the laws of the State of Delaware (formerly
Silverback Energy Services LLC) (“WTL Oil”), MR. INSPECTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Mr. Inspections”),
SAND TIGER HOLDINGS INC., a corporation under the laws of the State of Delaware
(“Sand Tiger Holdings”), MAMMOTH EQUIPMENT LEASING LLC, a Delaware limited
liability company (“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a Delaware
limited liability company (“Cobra”), COBRA ENERGY LLC, a Delaware limited
liability company (“Cobra Energy”), PIRANHA PROPPANT LLC, a limited liability
company under the laws of the State of Delaware (“Piranha”), MAKO ACQUISITIONS
LLC, a limited liability company under the laws of the State of Delaware
(“Mako”), HIGHER POWER ELECTRICAL, LLC, a limited liability company under the
laws of the State of Texas (“Higher Power”), STURGEON ACQUISITIONS LLC, a
limited liability company under the laws of the State of Delaware (“Sturgeon”),
TAYLOR FRAC, LLC, a limited liability company under the laws of the State of
Wisconsin (“Taylor Frac”), TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited
liability company under the laws of the State of Wisconsin (“Taylor Real
Estate”), SOUTH RIVER ROAD, LLC, a limited liability company under the laws of
the State of Wisconsin (“South River”), STINGRAY ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Stingray Energy”),
STINGRAY CEMENTING LLC, a limited liability company under the laws of the State
of Delaware (“Stingray Cementing”), 5 STAR ELECTRIC, LLC, a limited liability
company under the laws of the State of Kentucky (“5 Star”), DIRE WOLF ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware (“Dire Wolf”), MAMMOTH EQUIPMENT LEASING II LLC, a limited liability
company under the laws of the State of Delaware (“MEL II”), COBRA LOGISTICS
HOLDINGS LLC, a limited liability company under the laws of the State of
Delaware (“Cobra Logistics”), BISON SAND LOGISTICS LLC, a limited liability
company under the laws of the State of Delaware (“Bison Sand”), COBRA CARIBBEAN
LLC, a limited liability company under the laws of Puerto Rico (“Cobra
Caribbean”),




1



--------------------------------------------------------------------------------




TIGER SHARK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Tiger Shark”), WOLVERINE SAND LLC, a limited liability
company under the laws of the State of Delaware (“Wolverine”), ANACONDA
MANUFACTURING LLC, a limited liability company under the laws of the State of
Delaware (formerly Anaconda Energy LLC) (“Anaconda”), BLACK MAMBA ENERGY LLC, a
limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), STINGRAY
CEMENTING AND ACIDIZING LLC, a limited liability company under the laws of the
State of Delaware, (formerly RTS Energy Services LLC) (“Stingray Acidizing”),
AQUAHAWK ENERGY LLC, a limited liability company under the laws of the State of
Delaware (“Aquahawk”), AQUAWOLF LLC, a limited liability company under the laws
of the State of Delaware (formerly Aquawolf Energy LLC) (“Aquawolf”), IVORY
FREIGHT SOLUTIONS LLC, a limited liability company under the laws of the State
of Delaware (“Ivory Freight”), ORCA ENERGY SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Orca Energy”), COBRA PACIFIC
LLC, a limited liability company formed under the laws of the Commonwealth of
the Northern Mariana Islands (“Cobra Pacific”), IFX TRANSPORT LLC, a limited
liability company formed under the laws of the State of Delaware (“IFX”), PYTHON
EQUIPMENT LLC, a limited liability company formed under the laws of the State of
Delaware (“Python”), SEAWOLF ENERGY SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Seawolf”), and SILVERBACK LOGISTICS
LLC, a limited liability company under the laws of the State of Delaware
(“Silverback Logistics” and, together with Mammoth, Mammoth Partners, Redback
Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison Drilling, Bison
Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback Energy, Mammoth
Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings, Mammoth
Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon, Taylor
Frac, Taylor Real Estate, South River, Stingray Energy, Stingray Cementing, 5
Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra Caribbean, Tiger
Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra Services,
Stingray Acidizing, Aquahawk, Aquawolf, Ivory Freight, Orca Energy, Cobra
Pacific, IFX, Python, and Seawolf, the “Borrowers”, and each a “Borrower”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
WITNESSETH:
WHEREAS, Borrowers, Lenders and Agent are parties to that certain Amended and
Restated Revolving Credit and Security Agreement dated as of October 19, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”); and
WHEREAS, Borrowers have requested that Agent make certain amendments to the
Credit Agreement and subject to the terms and conditions set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Agent and Lenders are willing to do so, all as set
forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
Section 1.Definitions. All capitalized terms not defined herein shall have the
meanings given to such terms in the Credit Agreement. The Credit Agreement, as
amended by Section 3 of




2



--------------------------------------------------------------------------------




this Amendment after occurrence of the First Amendment Effective Date (as
defined herein), is referred to herein as the “Amended Credit Agreement.”
Section 2.    Reserved.
Section 3.    Amendment to Credit Agreement.
3.1.    Effective as of the First Amendment Effective Date, Section 1.1 of the
Credit Agreement is hereby amended by adding the following definition thereto in
the appropriate alphabetical order:


“‘Specified Cash Taxes” shall mean cash taxes paid by Borrowers in connection
with income derived from services primarily performed in Puerto Rico in the
amounts of (i) $8,939,774 paid in January, 2019 (ii) $83,015,321 paid in March,
2019 and (iii) $24,487,179 paid in April, 2019.”
3.2.    Effective as of the First Amendment Effective Date, the Credit Agreement
is hereby amended by amending and restating the definition of “Interest Coverage
Ratio” contained in Section 1.1 thereto in its entirety to read as follows:


“‘Interest Coverage Ratio” shall mean, with respect to the Borrowers on a
Consolidated Basis, the ratio of (a) Adjusted EBITDA for the trailing four
fiscal quarter period for which financial statements are available, less the sum
of (x) Unfinanced Capital Expenditures made during such period, and (y) cash
taxes paid or distributions made by Mammoth in respect of taxes, to (b) Interest
Expense; it being understood that all dividends and distributions made by the
Borrowers will not be included in the calculation of Interest Coverage Ratio;
provided, further, that for purposes of calculating the cash taxes paid pursuant
to clause (y) above, the Specified Cash Taxes shall be deemed to have been paid
in fiscal year 2018 when the income related to such Specified Cash Taxes was
actually received.”
Section 4.    Ratification and Further Assurances.


4.1.    Each Borrower confirms that, except to the extent modified pursuant to
this Amendment, all of its obligations under the Credit Agreement and the Other
Documents are, and upon giving effect to this Amendment and the occurrence of
the First Amendment Effective Date will be, in full force and effect and are
performable in accordance with their respective terms without setoff, defense,
counter-claim or claims in recoupment. Each Borrower further confirms that the
term “Obligations” as used in the Credit Agreement shall include all Obligations
of the Borrowers under the Amended Credit Agreement, any promissory notes issued
under the Credit Agreement, and under each Other Document.


4.2.    Each Borrower agrees that at any time and from time to time, upon the
written request of any Agent, each Borrower will execute and deliver such
further documents and do such further acts and things as the Agent may
reasonably request in order to effect the provisions of this Amendment.


Section 5.    No Waiver. Nothing contained in this Amendment, or any other
communication between or among any Agent, Lenders and any Borrower, shall be
construed as a waiver by




3



--------------------------------------------------------------------------------




the Agent or Lenders of any covenant or provision of the Credit Agreement, the
Other Documents, this Amendment or any other contract or instrument between or
among any Borrower, any Agent and/or Lenders, or of any similar future
transaction, and the failure of any Agent and/or Lenders at any time or times
hereafter to require strict performance by any Borrower of any provision thereof
shall not waive, affect or diminish any right of the Agent and/or Lenders to
thereafter demand strict compliance therewith. Nothing contained in this
Amendment shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Agent’s or any Lender’s right at any
time to exercise any right, privilege or remedy in connection with the Credit
Agreement or any Other Documents, each as amended hereby, (ii) except as
expressly provided herein, amend or alter any provision of the Credit Agreement
or any Other Documents or any other contract or instrument, or (iii) constitute
any course of dealings or other basis for altering any obligation of any
Borrower under the Credit Agreement or any Other Documents or any right,
privilege or remedy of any Agent or any Lender under the Credit Agreement, any
Other Documents or any other contract or instrument. The Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the Other
Documents, this Amendment and any other contract or instrument between or among
any Borrower, any Agent and Lenders, each as amended hereby.
Section 6.    Representations and Warranties. Each Borrower represents and
warrants (immediately after giving effect to this Amendment, the occurrence of
the First Amendment Effective Date and the transactions contemplated hereby) to
the Agent and Lenders the following: (i) there does not exist any Default or
Event of Default that is continuing, (ii) each Borrower is individually, and the
Borrowers as a whole, are, solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage, as of the First Amendment Effective Date, the fair present
saleable value of its assets, calculated on a going concern basis, is in excess
of the amount of its liabilities and subsequent to the First Amendment Effective
Date, the fair saleable value of its assets (calculated on a going concern
basis) will be in excess of the amount of its liabilities, (iii) all other
representations and warranties contained in the Amended Credit Agreement and the
Other Documents are true and correct in all material respects (except
representations and warranties which are already qualified by a materiality
standard, which representations and warranties are true and correct in all
respects) on and as of the First Amendment Effective Date as though made on and
as of such date (or to the extent that such representations and warranties
relate solely to an earlier date, on and as of such earlier date), and (iv) the
good standing (or equivalent status) of such Borrower in its jurisdiction of
organization and each applicable jurisdiction where the conduct of such
Borrower’s business activities or the ownership of its properties necessitates
qualification except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect.
Section 7.    Conditions to Effectiveness. This Amendment shall become
effective, and shall constitute the legal, valid and binding obligation of each
party hereto, enforceable against each such party in accordance with its terms,
immediately upon the Agent receiving a fully executed copy of this Amendment.
The amendments to the Credit Agreement set forth in Section 3 of this Amendment
shall become effective on the date conditioned upon the satisfaction or waiver
of the following conditions precedent (such date, the “First Amendment Effective
Date”). The determination as to whether each condition has been satisfied may be
made in the Agent’s Permitted Discretion, all of which shall be satisfactory in
form and substance to the Agent:
7.1.    Agent shall have received the following documents or items, each in form
and substance satisfactory to Agent and its legal counsel: (i) this Amendment,
along with the acknowledgement and ratification attached hereto and (ii) that
certain Fee Letter dated as of the First Amendment Effective Date.




4



--------------------------------------------------------------------------------




7.2.    After giving effect to this Amendment, the occurrence of the First
Amendment Effective Date and the transactions contemplated by this Amendment,
the representations and warranties made by Borrowers contained herein and in the
Amended Credit Agreement and the Other Documents shall be true and correct in
all material respects on and as of the First Amendment Effective Date as though
made on and as of such date (or to the extent that such representations and
warranties relate solely to an earlier date, on and as of such earlier date).
7.3.    After giving effect to this Amendment, the occurrence of the First
Amendment Effective Date and the transactions contemplated by this Amendment, no
Default or Event of Default shall exist under the Amended Credit Agreement or
any of the Other Documents, and no Default or Event of Default will result under
the Amended Credit Agreement or any Other Documents from the execution, delivery
or performance of this Amendment.
7.4.    The Borrowers shall have paid to the Agent, for distribution to the
Agent and Lenders, all expenses (including reasonable attorneys’ fees) and other
amounts owed to or incurred by Agent or Lenders in connection with this
Amendment.
7.5.    Agent shall have received such other documents and instruments as Agent
or any Lender may reasonably request.
Section 8.    Miscellaneous.
8.1.    Except as expressly provided in this Amendment, (i) the Credit Agreement
shall continue in full force and effect, and (ii) the terms and conditions of
the Credit Agreement are expressly incorporated herein and ratified and
confirmed in all respects. This Amendment is not intended to be or to create,
nor shall it be construed as, a novation or an accord and satisfaction. From and
after the First Amendment Effective Date, references to the Credit Agreement in
each Other Document shall be references to the Amended Credit Agreement. The
Lenders party hereto hereby direct and instruct Administrative Agent to execute
and deliver this Amendment and all documents to be executed in connection
herewith, and to induce Administrative Agent to execute and deliver this
Amendment and the other applicable documents, each Lender ratifies and confirms
its obligations under, and the immunities and exculpatory provisions accruing to
the Agent under, the terms of the Credit Agreement and the Other Documents and
agrees that, as of the First Amendment Effective Date, such obligations,
immunities and other provisions are without setoff, counterclaim, defense or
recoupment. This Amendment shall constitute an Other Document.
8.2.    Each Borrower hereby ratifies and confirms the Liens and security
interests granted under the Credit Agreement and the Other Documents and further
ratifies and agrees that such Liens and security interests secure all
obligations and indebtedness now, hereafter or from time to time made by, owing
to or arising in favor of the Agent or Lenders pursuant to the Credit Agreement
and the Other Documents (as now, hereafter or from time to time amended).
8.3.    This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. Neither this Amendment nor any
provision hereof may be changed, waived, discharged, modified or terminated
orally, but only by an instrument in writing signed by the parties required to
be a party thereto pursuant to the Credit Agreement.
8.4.    This Amendment may be executed in any number of counterparts (including
by facsimile or as a .pdf attachment), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.




5



--------------------------------------------------------------------------------




8.5.    If any term or provision of this Amendment is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of this Amendment which shall be given effect so far as
possible.
8.6.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO ANY WAIVER OF JURY TRIAL (OR IF APPLICABLE, THE JUDICIAL REFEREE
PROVISIONS) AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.
8.7.    This Amendment shall be binding upon and inure to the benefit of each
Borrower, the Agent and Lenders and their respective successors and assigns,
except that, other than as permitted under Section 7.1 of the Credit Agreement,
no Borrower shall have the right to assign any rights hereunder or any interest
herein without the Agent’s and the required Lenders’ prior written consent.
Except as provided in the preceding sentence and except as to the ability of the
Releasees to rely upon Section 9 hereof (with each being an intended third-party
beneficiary of the applicable provisions), no Person shall be entitled to any
third-party beneficiary status or other rights under this Amendment.
Section 9.    General Release; Covenant not to Sue.
9.1.    In consideration of, among other things, Agent’s and the Lenders’
execution and delivery of this Amendment, each Borrower, on behalf of itself and
its respective agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors and assigns (collectively,
“Releasors”), hereby forever waives, releases and discharges, to the fullest
extent permitted by law, each Releasee (as hereinafter defined) from any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), actions, causes of action, suits, debts, accounts,
interests, liens, promises, warranties, damages and consequential damages,
demands, agreements, bonds, bills, specialties, covenants, controversies,
variances, trespasses, judgments, executions, costs, expenses or claims
whatsoever (collectively, the “Claims”), that such Releasor now has, of
whatsoever nature and kind, whether known or unknown, now existing, whether
arising at law or in equity, against any or all of any Agent or any or all of
the Lenders in any capacity and their respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the date hereof, that relate to, arise out of or otherwise are in connection
with: (i) the Credit Agreement and any or all Other Documents or transactions
contemplated thereby or any actions or omissions in connection therewith, (ii)
any aspect of the dealings or relationships between or among the Borrowers, on
the one hand, and any or all of the Releasees, on the other hand, relating to
any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof, or (iii) any aspect of the dealings or relationships between
or among any or all of Releasors, on the one hand, and the Releasees, on the
other hand, but only to the extent such dealings or relationships relate to any
or all of the documents, transactions, actions or omissions referenced in clause
(i) hereof. In entering into this Amendment, each Borrower consulted with, and
has been represented by, legal counsel and expressly disclaims any reliance on
any representations, acts or omissions by any of the Releasees and hereby agrees
and acknowledges that the validity and effectiveness of the releases set forth
above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 9 shall




6



--------------------------------------------------------------------------------




survive the termination of this Amendment, the Credit Agreement, the Other
Documents and payment in full of the Obligations.
9.2.    Each Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by the Borrowers pursuant to
Section 9.1 hereof. If any Borrower or any of their respective successors,
assigns or other legal representatives violates the foregoing covenant, each
Borrower, each for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all reasonable and documented attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
9.3.    The foregoing release shall apply to all unknown or unanticipated
results of any events occurring prior to the time this Amendment is signed, as
well as those known or anticipated. Each Borrower understands that the facts in
respect of which the foregoing release is given may hereafter turn out to be
different from the facts now known or believed to be true. Each Borrower hereby
accepts and assumes the risk that those facts may ultimately be found to be
different, and agrees that the foregoing Release shall be in all respects
effective, and not subject to termination or rescission by virtue of any such
factual differences.
[SIGNATURES APPEAR ON FOLLOWING PAGES]






7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed effective as of the
day and year first written above.
BORROWERS:


MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
GREAT WHITE SAND TIGER LODGING LTD.
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGY LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC


By:    /s/ Mark Layton
Name: Mark Layton
Title: Chief Financial Officer




[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGREEMENT]



--------------------------------------------------------------------------------






BORROWERS:


PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC
STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA MANUFACTURING LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
STINGRAY CEMENTING AND ACIDIZING LLC
AQUAHAWK ENERGY LLC
AQUAWOLF LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC
COBRA PACIFIC LLC
IFX TRANSPORT LLC
PYTHON EQUIPMENT LLC


By:    /s/ Mark Layton
Name: Mark Layton
Title: Chief Financial Officer








[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGREEMENT]



--------------------------------------------------------------------------------







 
LENDER and AGENT:


PNC BANK, NATIONAL ASSOCIATION


 
By: /s/ Ronald Eckhoff 
Name: Ronald Eckhoff
Title: Vice President















[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
LENDER:


BARCLAYS BANK PLC
 
 
By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director
 
 
 













[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGREEMENT]



--------------------------------------------------------------------------------





LENDER:


CREDIT SUISSE AG, Cayman Islands Branch
By: /s/ Nupur Kumar
Name: Nupur Kumar
Title: Authorized Signatory
By: /s/ Christopher Zybrick 
Name: Christopher Zybrick
Title: Authorized Signatory





[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGREEMENT]



--------------------------------------------------------------------------------





LENDER:


UMB BANK, N.A.
By: /s/ Brian Pillmore 
Name: Brian Pillmore
Title: President, Oklahoma







[SIGNATURE PAGE TO FIRST AMENDMENT TO A&R CREDIT AGREEMENT]

